


110 HR 6819 IH: To amend the Medicare Improvements for Patients and

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6819
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. McCarthy of
			 California (for himself, Mr. English of
			 Pennsylvania, and Mr.
			 Nunes) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Medicare Improvements for Patients and
		  Providers Act of 2008 to eliminate certain inappropriate changes in law made to
		  the Medicare Advantage program.
	
	
		1.Elimination of inappropriate
			 MIPPA changes relating to the Medicare Advantage programThe following provisions of the Medicare
			 Improvements for Patients and Providers Act of 2008 (Public Law 110–275) are
			 repealed and the provisions of law amended by such following provisions are
			 restored as if such following provisions had not been enacted:
			(1)Section 162 (relating to revisions to
			 requirements for Medicare Advantage).
			(2)Section 164 (relating to revisions relating
			 to specialized Medicare Advantage plans for special needs individuals), other
			 than subsection (a).
			(3)Section 165 (relating to limitation on
			 out-of-pocket costs for dual eligibles and qualified medicare beneficiaries
			 enrolled in a specialized Medicare Advantage plan for special needs
			 individuals).
			(4)Section 167 (relating to access to Medicare
			 reasonable cost contract plans), other than subsection (a).
			
